United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3201
                                   ___________

Marianela Alarcon Ramirez,            *
                                      *
             Petitioner,              *
                                      * Petition for Review of
       v.                             * an Order of the
                                      * Board of Immigration Appeals.
                   1
Alberto Gonzales, Attorney General    *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                             Submitted: February 6, 2006
                                Filed: February 9, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Marianela Alarcon Ramirez, a citizen of Peru, petitions for review of an order
of the Board of Immigration Appeals (BIA), which summarily affirmed an




      1
       Alberto Gonzales has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
Immigration Judge’s (IJ’s) denial of asylum, withholding of removal, and relief under
the Convention Against Torture (CAT).2

       After careful review of the record, we conclude that the IJ’s decision is
supported by substantial evidence on the record as a whole. See Menendez-Donis v.
Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004) (standard of review). Ramirez failed
to meet her burden of establishing eligibility for asylum on account of a protected
ground: among other reasons, Ramirez did not allege that she was ever harmed in
Peru; the incidents which formed the basis of her claim for asylum--telephone threats,
a visit in 1998 by a man asking questions, and the ransacking of her home--did not
constitute persecution; she did not report the incidents to the police; and members of
her family continue to reside in Peru apparently unharmed. See Alyas v. Gonzales,
419 F.3d 756, 760-61 (8th Cir. 2005) (asylum applicant’s claim that he was harassed
and attacked by members of opposing political party was insufficient to establish past
persecution on account of protected ground, where applicant did not show that his
attackers represented his country’s government or that government was unwilling or
unable to protect him from opposing party; finding of no well-founded fear of
persecution was bolstered by fact that applicant’s family continued to reside in native
country unharmed); Krasnopivtsev v. Ashcroft, 382 F.3d 832, 839 (8th Cir. 2004)
(persecution is extreme concept); Regalado-Garcia v. INS, 305 F.3d 784, 787-88 (8th
Cir. 2002) (neither brief detainment and questioning by judicial police, nor flight from
unidentified individuals, were sufficient to constitute persecution; petitioner did not
suffer harm or physical injury as result of incidents, which were discrete and did not
constitute persecution); Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (unfulfilled
threats must be so menacing as to cause significant actual suffering or harm to
constitute past persecution).


      2
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003).

                                          -2-
      Ramirez failed to present meaningful argument in her brief as to the denial of
withholding of removal and her CAT claim, see Chay-Velasquez v. Ashcroft, 367
F.3d 751, 756 (8th Cir. 2004) (petitioner waived claim by not presenting meaningful
argument on it in his appellate brief), and in any event, because Ramirez failed to meet
the burden of proof on her asylum claim, her application for withholding of removal
necessarily fails, see Turay v. Ashcroft, 405 F.3d 663, 667 (8th Cir. 2005)
(withholding-of-removal standard is more rigorous than asylum standard), and we see
no basis in the record for CAT relief, see Habtemicael v. Ashcroft, 370 F.3d 774,
780-82 (8th Cir. 2004) (discussing considerations relevant to relief under CAT).

      Accordingly, we deny the petition.
                     ______________________________




                                          -3-